       Case 1:17-cv-05156-RA-BCM Document 97 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              4/29/20
MAHFUJUR RAHMAN, et ano.,
                                                     17-CV-5156 (RA) (BCM)
               Plaintiffs,
       -against-                                     ORDER
RED CHILI INDIAN CAFE, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic conference on April 28, 2020. Plaintiffs appeared through

counsel. Individual defendants Miah and Islam appeared pro se (accompanied by family

members who assisted with translation). Defendant Red Chili Indian Café, Inc. (Red Chili), did

not appear. 1 For the reasons discussed at the conference, it is hereby ORDERED that:

       1. IRS Form 4506-T. No later than May 12, 2020, defendants Miah and Islam shall
          execute and provide to plaintiffs' counsel completed IRS forms 4506-T on behalf of
          themselves individually and on behalf of Red Chili. Prior to May 12, the parties shall
          promptly meet and confer by telephone or email to determine the most practical
          means (e.g., ink vs. electronic signatures) to accomplish that task.

       2. Documents Required by Order Dated February 27, 2020. No later than May 26, 2020,
          defendants shall produce to plaintiffs' counsel all of the documents and information
          required by the ¶ 3 of the Court's February 27, 2020 order. (Dkt. No. 90.) Prior
          to May 26, the parties shall promptly meet and confer by telephone or email to
          determine the most practical means to accomplish that task.

       3. Status Conference. Judge Moses will conduct a further telephonic status conference
          on June 10, 2020, at 10:00 a.m. At that time, the parties shall call into the below

1
 As the Court has repeatedly explained, Red Chili is a corporation and was therefore required to
appear and defend itself through counsel. (Dkt. No. 28, at 2; Dkt. No. 42, at 6; Dkt. No. 88, at 1;
Dkt. No. 90, at 3.) It has never done so. A Clerk's Certificate of Default was entered against it on
December 16, 2019 (Dkt. No. 70), and plaintiffs filed a motion for a default judgment on January
3, 2020. (Dkt. No. 71.) By order dated February 26, 2020, the Hon. Ronnie Abrams, United
States District Judge, gave Red Chili "one more opportunity to find counsel to represent it in this
action." (Dkt. No. 88.) "If it does not obtain representation and file a responsive pleading by
April 27, 2020, Plaintiffs' motion for a default judgment against it [filed at Dkt. No. 71] will be
granted." (Id.) By order dated February 27, 2020, the undersigned Magistrate Judge repeated that
warning. (Dkt. No. 90, at 3.) However, during the conference on April 28, 2020, the individual
defendants confirmed that Red Chili had no counsel to represent it.
       Case 1:17-cv-05156-RA-BCM Document 97 Filed 04/29/20 Page 2 of 2



           teleconference: Call in number: 888-557-8511; Access Code: 7746387. No later than
           June 3, 2020, after consultation with the individual defendants, plaintiffs shall submit
           a letter updating the Court on the status of defendants' compliance with paragraphs 1
           and 2 of this Order, and proposing a schedule for any remaining necessary discovery,
           including depositions.

       The Clerk of Court is respectfully directed to update the docket to reflect that plaintiffs'

attorney Sumatra Tito Sinha's updated phone number is 516-699-2947, and updated email

address is tsinha@takerootjustice.org. Copies of this Order, and the Court's Order dated February

27, 2020, will be mailed by chambers to defendants Miah and Islam at their addresses on record.

In addition, plaintiffs are directed to email a copy of this Order to defendants Miah and Islam and

to file proof of such service on the docket.

Dated: New York, New York
       April 29, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 2
